Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  137652 (58)                                                                                         Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman
            Plaintiff-Appellee,                                                                       Diane M. Hathaway,
                                                                   SC: 137652                                           Justices
  v                                                                COA: 275215
                                                                   Washtenaw CC: 05-001189-FH
  DAVID KIRCHER,
             Defendant-Appellant.
  ___________________________________


       On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  March 13, 2009 of the time for filing their supplemental brief is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2009                      _________________________________________
                                                                              Clerk